United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 05-2141
                                ___________

Kevin Lee Austin,                      *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Craighead County Jail; Bill Clayton,   *
Deputy Sheriff, Craighead County       *    [UNPUBLISHED]
Sheriff’s Department; Norris Watkins, *
Administrator, Craighead County Jail; *
Matt Vaughn, Assistant Administrator, *
Craighead County Jail; Matthew D.      *
Whitley, Deputy Sheriff, Craighead     *
County Sheriff’s Department; Lillard, *
Deputy Sheriff, Craighead County       *
Sheriff’s Department; Branch, Deputy *
Sheriff, Craighead County Sheriff’s    *
Department; Jodie Miller, Deputy       *
Sheriff, Craighead County Sheriff’s    *
Department; Richerson, Deputy Sheriff, *
Craighead County Sheriff’s             *
Department; S. M. Blanchard,           *
Physician with Craighead County        *
Sheriff’s Department; Steve Metcalf,   *
Paramedic with Craighead County Jail, *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: July 7, 2006
                             Filed: July 12, 2006
                              ___________
Before COLLOTON, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Kevin Austin, a federal inmate formerly housed at the Craighead County Jail,
brought a 42 U.S.C. § 1983 action claiming Eighth Amendment violations by jail
personnel. He alleged, as relevant, that while he was in administrative segregation,
bare electrical wires in his cell touched his bed sheet and made it “explode,” injuring
his eyes and causing him to lose his sight for about an hour; and that he was not
examined by the jail doctor until the next day, and was not referred to an eye
specialist. Following a bench trial, the district court1 dismissed the case with
prejudice. Austin appeals.

       We find no basis for reversal. See Estate of Davis v. Delo, 115 F.3d 1388,
1393-94 (8th Cir. 1997) (standard of review); United States v. Martin, 28 F.3d 742,
745-46 (8th Cir. 1994) (district court’s determination as to credibility of witness is
virtually unreviewable on appeal). Even assuming there was electricity in the wires
in Austin’s cell, as he alleged, the testimony showed that the defendant jail
administrator believed the power to the wires had been cut off, and Austin did not
show that defendants actually knew of and disregarded, or were deliberately
indifferent to, a risk to his safety. See Farmer v. Brennan, 511 U.S. 825, 832-33, 837
(1994); Crow v. Montgomery, 403 F.3d 598, 601-02 (8th Cir. 2005). Further, Austin
did not prove he was denied adequate medical care while at the jail. He saw the jail
doctor the day following his alleged injury and again twenty days later; because the
examinations were normal, the doctor did not believe referral to an eye specialist was
warranted, and he prescribed eye drops in an attempt to alleviate Austin’s reported
symptoms. See Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000) (mere

      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-
disagreement with course of medical treatment was insufficient to state Eighth
Amendment claim). In addition, Austin saw an eye doctor after he was transferred to
federal custody, and he did not offer any evidence that he was harmed by the delay in
seeing a specialist. See Sherrer v. Stephens, 50 F.3d 496, 496-97 (8th Cir. 1994) (per
curiam).

       Austin specifically abandoned at trial any claim regarding his placement in
administrative segregation, and his complaints about the performance of his attorney
are not cognizable in this civil action, see Stevens v. Redwing, 146 F.3d 538, 546 (8th
Cir. 1998).

      Accordingly, we affirm, and we deny Austin’s motion for appointment of
counsel.
                     ______________________________




                                         -3-